                  Case 6:20-cr-00218-MC                                               Document 56-2                                      Filed 08/04/21                                 Page 1 of 2



                                                                        DECLARATION                   OF        R.    MICHAEL                 OGLE            II




I   R.   Michael       Ogle       II   hereby           declare as follows


         1.   I   am   a    zoo herpetologist that has worked                                              in    this       field    for       approximately 20 years.                               Over that

              time period               I   started as a                 volunteer and slowly rose through                                               the ranks to become curator of

                                                                                            Gardens.                                                                                                the zoo that
              herpetology               at Knoxville                   Zoological                                    In    addition to
                                                                                                                                                     my            responsibilities at

              covers animal welfare                               exhibit        design and budget                            planning               I
                                                                                                                                                         work with the                       Association      of    Zoos

              and Aquarium                   AZA             in   several different                   additional               positions.                 I
                                                                                                                                                                   currently serve as             the AZA

              Chelonian            Taxon Advisory                        Group Chair as well as the Species                                               Survival               Plan    SSP      coordinator for

              Bog Turtles              Glyptemys muhlenbergih                                     Radiated Tortoises                            Astrochelys radiata Madagascar

              Flat-tailed Tortoises                      Pyxis planicauda                             and Madagascar                          Spider Tortoises                         Pyxis arachnoides.

              Because            of    my    strong           interest           in   turtles         and tortoises                  I   also    serve on the U.S. Wildlife Trafficking

              Alliance       Zoo and Aquarium Working                                        Group.

         2.   As a zoo herpetologist with a strong interest                                                      in       turtles        and tortoises                      I
                                                                                                                                                                                have visited         many areas            in


              the United States as well as the country of Madagascar to achieve a better understanding                                                                                                              of   the

              natural       history of                many chelonian                    species as well                      as to help protect                         them           for    the black      market

              trade.        In   2008            I
                                                     was an            invited     guest and speaker at the                                    International                     Union for the

              Conservation                  of       Nature        IUCN          red     list
                                                                                                 meeting for the turtles and tortoises of Madagascar                                                                in



              Antananarivo                   Madagascar.

         3.   For   the     last       few years              as       Chelonian            TAG chair                 I
                                                                                                                          have       been contacted                             by United States Fish and

              Wildlife Service                       on multiple occasions to help place                                         confiscated                       turtles        primarily native            species.

              Unfortunately                   the frequency                   at      which these                calls       happen             are       occurring               at    an ever increasing

              rate.    The        majority of turtles that                             are confiscated                       have        had their                  final       destination         listed    as   China

              or   Hong Kong.                    What was                initially      labeled            as the Asian Turtle                           Crisis        began            in   the late 1990s

              when      a   developing                  middle and upper class                              in       China started consuming                                      native       turtles for


              medicinal food and pet purposes.                                              This      has led to the local extirpation of countless                                                    chelonian

              species        and eventually                        spilled over into neighboring                                     countries                     from China.               As the turtles

              become rarer the demand                                     and monetary value only increased leading to more poaching efforts

              throughout               Asia.          As those other Asian countries become depleted                                                                   over the next 10-15 years

              collection          efforts             moved overseas                    to include               turtles         found          in       the United States.                      Thousands           of


              turtles       have        been removed                      from the              United States to Asia primarily China over the                                                         last   decade

              before        state and federal                          agencies were                  able to diminish                        the legal collecting                           seasons   in    many
              states.       While           this       has saved             countless           turtles                  poachers are continuing                                 to    remove      turtles        and

              cause        local       populations                 to    completely disappear.                               The most commonly                                   collected        species are            Box

              Turtles       Terrapene sp. Spotted                                     Turtles         Clemmys guttata                            North American                              Wood    Turtles


              Glyptemys muhlenbergh                                      and      Map       Turtles             Graptemys                     sp..       These         species are primarily

              collected          for        the pet trade                due     to their         unique and colorful shell patterns.

         4.   After    reviewing                 the documents                     provided               for this          case and the frequency                                     and number of turtles

              collected            I
                                       strongly feel that                    the defendant                      was        trafficking           in       wild collected                     turtles to     satisfy      the

              black    market trade                     in    these species                 in   Hong Kong.                    All       of   the species mentioned are CITES

              protected            turtles             and        in   one   instance            is   a    threatened species as                                    listed       on the USFWS

              Endangered Species                         Act Yellow-blotched                              Map             Turtles        Graptemysfiavimaculata and                                          are    not

              allowed        for                             the manner                     with the defendant                                was        transporting these turtles from the
                                       export           in                             in


              United States.




                                                     Government's Exhibit 2 Page 1 of 2
         Case 6:20-cr-00218-MC             Document 56-2              Filed 08/04/21         Page 2 of 2



5.   I   declare   under penalty of perjury that the foregoing   is   true   and correct.    Executed      the 30th of

     January 2020       at Knoxville   Tennessee   United States of America




                                                                                            R.   Michael   Ogle   11




                                                                                            Zoo   Herpetologist




                          Government's Exhibit 2 Page 2 of 2
